DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 13-19 are pending in the application. Amended claims 1 and 13 and cancelled claims 12 and 20 have been noted. The amendment filed 3/1/2021 has been entered and carefully considered. 
Response to Arguments
Applicant’s arguments, see p. 6, filed 3/1/2021, with respect to claims 1 and 13 have been fully considered and are persuasive. Applicant amended claims 1 and 13 to include subject matter of claims 12 and 20. As discussed in the Interview of February 3, 2021, the selectivity of greater than or equal to 5:1 is not taught or reasonably suggested by the prior art since the previously cited art would only suggest that ruthenium may deposit on selected surfaces under appropriate conditions, but would not reasonably suggest the claimed selectivity under the claimed temperature conditions. The rejection of claims 1 and 13 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a selective deposition method wherein when the substrate temperature is greater than or equal to about 250°C ruthenium selectively deposits on a first conductive surface over a second insulating surface and when the substrate temperature is less than or equal to about 200°C ruthenium selectively deposits on the second insulating surface over the first conductive surface, wherein the ruthenium is selectively deposited with a selectivity greater than or equal to 5:1 within the context of claims 1 or 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715